          Case 1:19-cr-00166-VEC Document 301 Filed 08/04/21 Page 1 of 3

                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 ------------------------------------------------------------   X           DATE FILED: 8/4/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   19-CR-166 (VEC)
                                                                :
 JOSE CABAN and DEVONAIRE PRICE,                                :        ORDER
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 21, 2021, the Government and Mr. Caban appeared for a change-of-

plea hearing;

        WHEREAS the Court adjourned the hearing to August 5, 2021; and

        WHEREAS the parties have informed the Court that Mr. Caban no longer wishes to

plead guilty;

        IT IS HEREBY ORDERED that Mr. Caban’s August 5, 2021 change-of-plea hearing is

CANCELED.

        IT IS FURTHER ORDERED that the status conference in this case scheduled for August

17, 2021, at 10:00 a.m. is RESCHEDULED to August 10, 2021, at 10:00 a.m. Both Mr. Caban

and Mr. Price must appear at the status conference.

        IT IS FURTHER ORDERED that all of the attorneys should come to Court prepared to

discuss any scheduling conflicts they may have if this trial is scheduled for a date in fourth

quarter of 2021.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who
         Case 1:19-cr-00166-VEC Document 301 Filed 08/04/21 Page 2 of 3


meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.




SO ORDERED.
                                                    _________________________________
                                                        ______________________________
Date: August 4, 2021                                      VALERIE CAPRONI
                                                                     CAPRON   NI
      New York, NY                                        United States District Judge
        Case 1:19-cr-00166-VEC Document 301 Filed 08/04/21 Page 3 of 3



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.
